Citation Nr: 1132972	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  10-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency status for C.B. and A.B.

(The issues of entitlement to service connection for a low back disability, bilateral ankle disability, bilateral hip disability, and a psychiatric disorder, and the issues of entitlement to increased ratings for the Veteran's service-connected left and right knee disabilities will be discussed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and F.R.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2011, the Veteran and his sister, F.R., testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that C.B. and A.B. lived with the Veteran and his now deceased wife for four years until the Veteran's wife died in 2001.  

2.  The evidence of record preponderates against a finding that C.B. and A.B. are the legitimate children of the Veteran or his wife or that they were adopted by the Veteran prior to or after his wife's death and continue to be members of his household.  



CONCLUSION OF LAW

The criteria for entitlement to dependency status for a child have not been met.  38 U.S.C.A. §§ 101(4), 1115 (West 2002); 38 C.F.R. §§ 3.57 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2008, the Veteran filed a VA Form 21-686(c), Declaration of Status of Dependents, in order to establish C.B. and A.B. as his dependent step-children.  

The Veteran has testified that C.B. and A.B., who are twins, are his, now deceased, wife's younger sister's children.  In support of his claim, the Veteran testified that he and his wife took the twins into their house when they were three years old and they continued to live with them for four years until his wife died in 2001.  He testified that he and his wife were in the process of adopting the twins before his wife died but that the adoption process was not finalized because of financial reasons, and the twins now live with his wife's brother and wife.  

Nevertheless, the Veteran has asserted that he continues to send them money every month, including for school and summer clothes, and that he has set up a trust fund for their education.  He has also asserted that the twins are on his medical and dental insurance plan.  The Veteran also testified that the twins come and stay with him during the summer and over the holidays and that they attend his family reunions, while he also attends their family reunions.  He testified that the twins know him as dad, as he is the only father they have known.  

In support of his claim, the Veteran has submitted lay statements from his mother and sister (who also testified at the January 2011 Travel Board hearing) which reflect that the Veteran and his wife were guardian parents of the twins beginning at age three and that, while they now live with his wife's brother and wife, the Veteran continues to play a big part in their lives.  The lay statements corroborate the Veteran's report of the twins spending the summer and holidays with the Veteran and the Veteran helping buy their school clothes and other necessities.  The lay statements also reflect that the Veteran supports the twins by attending school functions and that he continues to support them physically and financially.  See lay statements from M.R. and F.R. dated June 2009.  

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. §§ 1115, 1134, 1135.  

The term "child" is defined, for purposes of Veterans' benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. § 3.57 (2010). 

The term "stepchild" is defined as a legitimate or illegitimate child of the veteran's spouse.  See 38 C.F.R. § 3.357(b).  

The term "adopted child" is defined as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  The term includes, as of the date of death of a veteran, such a child who (1) was living in the veteran's household at the time of the veteran's death, and (2) was adopted by the veteran's spouse under a decree issued within two years after August 25, 1959, or the veteran's death whichever is later, and (3) was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  See 38 C.F.R. § 3.57(c).  

In evaluating the ultimate merit of this claim, the Board finds that the Veteran has provided competent and credible lay evidence showing that the twins lived with him and his wife before his wife's death in 2001.  There is also competent and credible lay evidence that the Veteran continues to provide financial and other support for the twins, although they now live with his wife's brother and wife.  The Veteran has also provided evidence which shows that C.B. and A.B. are included as dependents on his health and dental insurance.  Based on this evidence, it is clear that the Veteran has played an integral part in the twins' lives since they were three years old and continues to do so.  Unfortunately, however, the evidence submitted in support of this claim does not satisfy the criteria to establish that C.B. and A.B. are entitled to be considered dependents of the Veteran.  

Indeed, there is no evidence of record which establishes that C.B. and A.B. are the Veteran's legitimate children and there is no allegation of such.  As noted, the Veteran specifically testified that the twins are his wife's sister's children and the evidentiary record contains the twins' birth certificates, which do not contain either the Veteran's or his wife's name as parents.  In this regard, the Board finds that there is no evidence which establishes that the twins are the Veteran's step-children, as there is no evidence of record which that shows the twins are the legitimate or illegitimate children of the Veteran's, now deceased, wife.  

In addition, there is no evidence which establishes that the twins were adopted by the Veteran prior to or after his wife's death or that they continue to be members of his household.  While the Board considers the Veteran credible in his report that he and his wife were in the process of adopting the twins before her death, the lay and other documentary evidence of record does not establish that the adoption was finalized, which is required under the law to be considered an "adopted child."  As noted, the Veteran testified that they did not complete the adoption process due to financial reasons and the evidentiary record does not contain a final decree of adoption, an unrescinded interlocutory decree of adoption, or any other agreement (between the Veteran, his wife, and an authorized agency) that shows the twins were placed with the Veteran and his wife for adoption.  

In making this determination, the Board notes that the Veteran has provided evidence that shows he sends recurring contributions of sufficient size to constitute a portion of the twins' support, as discussed in 38 C.F.R. § 3.57(c); however, that provision of law is not pertinent to this claim because it applies to circumstances that involve the death of the veteran and also requires that the children be living with the veteran at the time of his or her death and were adopted by the veteran within two years of the veteran's death.  See 38 C.F.R. § 3.57(c).  

Unfortunately, while the Board sympathizes with the Veteran and finds his continued support of the twins noteworthy, there are no legal provisions which permit the grant of dependency status of C.B. and A.B. based on the facts and evidence in this case.  The Board is bound in its decisions by applicable statutes enacted by Congress, and payments of monetary benefits from the Federal Treasury must be authorized by statute, regardless of extenuating circumstances or claims of fairness or equity.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

Therefore, while the Board is sympathetic to the Veteran's claim, the requirements of 38 C.F.R. § 3.57 have not been met and C.B. and A.B. do not qualify as a dependent child of the Veteran for VA purposes.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

Nevertheless, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2008 that fully addressed all required notice elements and was sent prior to the initial AOJ determination in this matter.  The letter informed the Veteran of what evidence was required to substantiate his dependency claim and of the Veteran's and VA's respective duties for obtaining evidence.  The December 2008 letter did not advise the Veteran of how disability ratings and effective dates are assigned; however, because the dependency claim has been denied, there is no prejudice to the Veteran in this regard.  Thus, based on the foregoing, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all relevant evidence identified by the Veteran and the evidentiary record.  Significantly, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  


ORDER

Entitlement to dependency status for C.B. and A.B. is not established.  



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


